Citation Nr: 0916375	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertensive cardiovascular 
disease, claimed as secondary to service-connected Type 2 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1953 to February 1957 and from December 1957 to 
December 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision by the Waco RO that declined to reopen the claim.  
In an April 2008 rating decision the RO addressed the matter 
de novo (implicitly reopening the claim). The question of 
whether new and material evidence has been received to reopen 
the claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been received, that is where the 
analysis must end.  Hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied service 
connection for hypertensive cardiovascular disease finding 
essentially, that such disability was not manifested in, and 
was unrelated to, the Veteran's service, and preceded, and 
was unrelated to his service connected Type 2 diabetes 
mellitus.

2.  Evidence received since the May 2003 rating decision 
suggests that the Veteran's coronary artery disease may have 
been aggravated by his diabetes mellitus, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for hypertensive cardiovascular disease, 
and raises a reasonable possibility of substantiating such 
claim.

3.  A preponderance of the evidence is against a finding that 
any quantifiable degree of increased impairment due to 
hypertensive cardiovascular disease is due to the service 
connected Type 2 diabetes mellitus.
CONCLUSIONS OF LAW

1.  Evidence received since the May 2003 rating decision is 
new and material and the claim of service connection for 
hypertensive cardiovascular disease as secondary to Type 2 
diabetes mellitus, may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

2.  Service connection for hypertensive cardiovascular 
disease, including as secondary to Type 2 diabetes mellitus, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in a 
claim to reopen, notice to the claimant must include (with 
some specificity) notice of what is necessary to reopen the 
claim, as well as notice of what is needed to substantiate 
the underlying claim.  

Since this decision reopens the claim of service connection 
for hypertensive cardiovascular disease and addresses it de 
novo, there is no need to discuss in detail whether the 
Veteran received the notice required in claims to reopen as 
outlined in Kent, supra; any defect in notice of what is 
necessary to reopen the claim is non-prejudicial.  A July 
2006 letter (prior to the RO's initial adjudication of claim) 
advised the Veteran of what was needed to substantiate the 
underlying service connection claim, both direct and 
secondary.  He was informed of the information required of 
him to enable VA to obtain evidence in support of his claim, 
the assistance that VA would provide, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The letter also provided notice 
regarding how disability ratings and the effective dates of 
awards are assigned.  Supplemental notice regarding the types 
of evidence that could be submitted was provided in a 
November 2007 letter.  Any timing defect as to such notice 
was cured by the subsequent readjudication of the claim (by 
April 2008 rating decision, and in May and July 2008 
supplemental statements of the case).   

The Veteran's service treatment records (STRs) are associated 
with the claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination for a nexus opinion in January 2008 (after 
additional evidence was received).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is satisfied. 

II. Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).
A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Furthermore, a claimant is 
entitled to secondary service connection when it is shown 
that a service-connected disability aggravates a nonservice-
connected disability (but only to the degree of such 
aggravation).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to 
incorporate the analysis by the Court in Allen.  The revised 
38 C.F.R. § 3.310 provides, in essence, that in an 
aggravation, secondary service connection scenario, there 
must be medical evidence establishing a baseline level of 
severity of disability prior to when aggravation occurred, as 
well as medical evidence showing the level of increased 
disability after the aggravation occurred.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992). 

When there is an approximate balance in the evidence 
regarding a fact material to the claim, reasonable doubt is 
to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A May 2003 rating decision denied service connection for 
hypertensive cardiovascular disease, claimed as secondary to 
type 2 diabetes mellitus, finding that the Veteran's 
hypertension pre-existed, and was unrelated to, his diabetes, 
and was not manifested in (and by inference unrelated to) the 
Veteran's service.  The Veteran was notified of (in June 
2003), and did not appeal, this decision.  Hence, it is 
final.  38 U.S.C.A. § 7105.

Relevant evidence of record at the time of the May 2003 
rating decision included the Veteran's STRs, a report of a 
February 1974 VA examination, private treatment records from 
August 1983 to February 1992, VA treatment records from March 
2000 to October 2002, and a March 2003 VA examination report.

The Veteran's STRs are silent for complaints or diagnosis of 
hypertensive cardiovascular disease.  They show multiple 
blood pressure readings in the normal range, including in 
February and October 1973, and one elevated reading of 152/94 
in February 1971; there was no diagnosis of hypertension.  

On February 1974 VA examination, five blood pressure readings 
were taken; all were in the normal range; chest X-rays were 
also normal.  

August 1983 to February 1992 private treatment records show a 
June 1987 diagnosis of hypertension.  A February 1992 
hospitalization document lists diagnoses of hypertensive 
vascular disease and Type 2 diabetes mellitus, and notes the 
Veteran underwent left cardiac catheterization and coronary 
arteriography.  

March 2000 to October 2002 VA outpatient records show ongoing 
treatment for hypertension.

On March 2003 VA examination, the Veteran reported his 
hypertension was first diagnosed in 1975 and that it had been 
well controlled over the years with medication.  The 
physician noted the Veteran's risk factor for a heart 
disorder other than hypertension was diabetes (which had been 
controlled since 1980).  The examination revealed an 
irregular heart rhythm.  The diagnoses included hypertensive 
cardiovascular disease.  The physician noted he conducted an 
extensive review of the claims file, and that diabetes 
mellitus was diet controlled and mild for many years until 
1997.  He also noted the Veteran's urine had no signs of 
protein and that there were no signs of diabetic nephropathy 
because the creatinine levels were within normal limits.  He 
opined the Veteran's hypertension was not secondary to his 
diabetes mellitus.  

Records associated with the claims file since May 2003 
include VA treatment records from October 2003 to September 
2006; a December 2005 VA examination report; a report of a 
March 2006 private evaluation by Dr. R. B.; June and 
September 2007 statements from Dr. R. B; a January 2008 VA 
examination report; and March 2007 to July 2008 VA treatment 
records,.

October 2003 to September 2006 VA treatment records include a 
June 2004 record that notes a history of palpitations that 
resolved after taking medication.  A February 2006 treatment 
note from Dr. R. B., a cardiologist who also treated the 
Veteran privately, indicates the Veteran had rare atypical 
chest pain.  He noted the Veteran "was exposed to Agent 
Orange in the past which clearly and most likely has caused 
him much of his diabetes issues and potentially is (sic) 
atherosclerotic peripheral vascular heart disease".  A March 
2006 cardiac consultation report notes the Veteran was doing 
well, overall.  The impressions included atherosclerotic 
heart disease with a large perfusion defect in the septum 
suggestive of a left anterior descending coronary artery 
problem.  

On December 2005 VA examination, the claims files were not 
reviewed, but the examiner reviewed electronic VA treatment 
records.  December 2005 chest X-rays revealed the aorta was 
tortuous.  A June 2005 EKG revealed a premature atrial 
contraction, prolonged QT interval, and nonspecific ST 
changes.  The impression was aortosclerosis.  The physician 
noted there were no signs of cardiovascular complications 
with the Veteran's diabetes mellitus.  

A March 2006 private evaluation by Dr. R. B. indicates the 
Veteran had mild chest pain that lasted from seconds to 
minutes and mild shortness of breath.  Several tests were 
conducted.  The impression was arteriosclerotic heart disease 
manifested by silent inferior wall myocardial infarction with 
mild necrosis and partial inducible ischemia.  He also had 
symptoms suggestive of class I to II angina, and multiple 
ongoing risk factors for coronary artery disease.  

A June 2007 statement from Dr. R. B. states the Veteran was 
exposed to Agent Orange in Vietnam and that since that time 
he developed disorders including coronary artery disease and 
diabetes mellitus.  He commented there was medical evidence 
documenting a relationship between diabetes and a heart 
condition, possibly related to Agent Orange exposure.  The 
cardiologist stated he carefully reviewed the Veteran's 
records and it was clear the Veteran had coronary artery 
disease in his right coronary artery and he had an old 
inferior wall myocardial infarction.  The letter was written 
at the request of the Veteran to document his medical 
problems and the fact he had exposure to Agent Orange in the 
past.

A September 2007 letter from Dr. R. B. states the Veteran's 
medical records indicate he had hypertension that existed 
while he was on active duty.  He indicated he based his 
opinion on a review of the record and his expertise as a 
board certified cardiologist.  He opined it was likely that 
the diabetes developed since that time [service] 
significantly contributed, aggravated, and accelerated the 
Veteran's coronary artery disease that he had since developed 
with the myocardial infarction to his inferior wall of the 
left ventricle.  

On January 2008 VA examination, the Veteran complained of 
chest pain and pressure without radiation.  The diagnoses 
included atherosclerotic heart disease, non-obstructive; 
hypertension with evidence of hypertensive cardiovascular 
disease.  The physician opined, following careful review of 
the claims file, medical records, and current findings, that 
the Veteran's hypertensive cardiovascular is less likely than 
not aggravated by his Type 2 diabetes mellitus based on 
findings of mild non-obstructive disease of the coronary 
arteries.  Although there was global left ventricular 
hypertrophy on echocardiogram, there was also preserved left 
ventricular function, and the ejection fraction was 
considered normal at 60%.  It was noted that the Veteran is 
74 years old with several risk factors for cardiovascular 
disease that include hypertension, his age, family history of 
heart disease, and diabetes.  The examiner opined that, based 
on findings on cardiac catheterization, there did not seem to 
be aggravation of the condition [of the hypertensive 
cardiovascular disease due to diabetes] as the Veteran had 
only mild findings at the age of 74.  He commented it would 
be speculative to assume that there was aggravation by his 
diabetes alone since the Veteran also had other risk factors. 

Reopening of the Claim

The May 2003 rating decision denied service connection for 
hypertensive cardiovascular disease based on findings that 
such disease was not shown in service (and by inference was 
not directly related to service) and that the evidence did 
not show that the Veteran's hypertensive cardiovascular 
disease was related to his service connected diabetes.  The 
evidence received since the May 2003 rating decision does not 
include any additional evidence of manifestations or 
diagnosis of hypertension/hypertensive cardiovascular disease 
in service or in the first postservice year so as to warrant 
reopening a claim of direct, or chronic disease presumptive 
(under 38 U.S.C.A. § 1112) service connection for 
hypertensive cardiovascular disease.  However, the September 
2007 opinion by Dr. R. B. is new evidence because it was not 
previously of record.  It is material, in that it 
specifically relates to an unestablished fact necessary to 
substantiate the claim of secondary service connection for 
hypertensive cardiovascular disease.  As it is to the effect 
that the Veteran's hypertensive cardiovascular disease was 
aggravated by  diabetes mellitus, it raises a reasonably 
possibility of substantiating a claim of secondary service 
connection.  Hence, the additional evidence received since 
the May 2003 rating decision is new and material, and the 
claim of service connection for hypertensive cardiovascular 
disease may be reopened.  

De Novo Review

At the outset, the Board notes that because the RO had 
already reopened the claim of secondary service connection 
for hypertensive cardiovascular disease, and adjudicated the 
matter de novo, the Veteran is not prejudiced by the Board's 
proceeding to do likewise (without returning the matter to 
the RO upon reopening). 

It is not in dispute that the Veteran has hypertensive 
cardiovascular disease (the disability for which secondary 
service connection is sought), and also has type 2 diabetes 
mellitus (the service connected disability that is alleged to 
be aggravating his hypertensive cardiovascular disease).  
Notably, it does not appear to be in dispute that 
hypertensive cardiovascular disease pre-existed the Veteran's 
diagnosis of type 2 diabetes mellitus (and consequently the 
diabetes did not cause the hypertensive cardiovascular 
disease).  Consequently, what remains to be established to 
substantiate the instant claim of secondary service 
connection is that the Veteran's service connected diabetes 
mellitus did indeed aggravate his hypertensive cardiovascular 
disease.

A governing regulation in this matter, 38 C.F.R. § 3.310(b) 
provides, in pertinent part, "VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury."  The opinion 
by Dr. R. B., a cardiologist, is probative evidence that the 
Veteran's diabetes mellitus is a causative factor in the 
progression in the severity of his hypertensive 
cardiovascular disease.  That opinion is not inconsistent 
with the January 2008 VA examiner's opinion indicating that 
diabetes is one of the Veteran's risk factors for 
cardiovascular disease.  

Consequently, that Board finds that it may be conceded that 
that Veteran's diabetes mellitus may play some role in the 
progression in severity of his hypertensive cardiovascular 
disease.  However, the record provides no basis for 
establishing a "baseline level of severity" of the 
hypertensive cardiovascular disability before the onset of 
aggravation.  Furthermore, the evidence does not provide a 
basis for determining the extent of aggravation of 
hypertensive cardiovascular disability that is due to the 
diabetes.  The January 2008 VA examiner noted that the 
Veteran's diabetes is but one of a number of risk factors he 
has for the progression or aggravation of his hypertensive 
cardiovascular disease (and that therefore it would be 
speculative to indicate what degree of aggravation was due to 
the diabetes alone).  Dr. R. B.'s opinion statements are 
silent in this matter; they do not include opinion regarding 
the degree of aggravation of hypertensive cardiovascular 
disease due to diabetes, the baseline level of severity of 
hypertensive cardiovascular disease prior to any aggravation 
due to diabetes, or comment regarding the veteran's other 
risk factors for progression of cardiovascular disease.  
Consequently, Dr. R.B.'s statements are not probative 
evidence on this aspect of the claim.  

In summary, while the competent (medical) evidence of record 
shows that the Veteran's type 2 diabetes mellitus plays some 
role in the progression in severity of the Veteran's 
hypertensive cardiovascular disease, it does not allow for a 
determination regarding the "extent of aggravation" of 
hypertensive cardiovascular disability due to diabetes 
mellitus (nor suggest that any further development would 
establish such degree; see January 2008 VA examiner's comment 
that an opinion in this matter would be speculative).  
Consequently, aggravation may not be conceded. See 38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, secondary service connection for hypertensive 
cardiovascular disease must be denied on de novo review.  


ORDER

The appeal to reopen a claim of service connection for 
hypertensive cardiovascular disease as secondary to service 
connected Type 2 diabetes mellitus is granted; however, 
secondary service connection for hypertensive cardiovascular 
disease is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


